Citation Nr: 0403694	
Decision Date: 02/09/04    Archive Date: 02/23/04	

DOCKET NO.  96-50 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased initial (compensable) rating 
for headaches.   

2.	Entitlement to an increased initial rating for plantar 
fasciitis with heel spurs of the left foot, currently 
evaluated as 10 percent disabling.   

3.	Entitlement to an increased initial rating for plantar 
fasciitis with heel spurs of the right foot, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and appellant's spouse

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1975 to 
August 1979 and from November 1979 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted service connection for 
headaches, assigning a noncompensable evaluation from 
December 1, 1995, and bilateral plantar fasciitis with 
bilateral heel spurs, assigning a 10 percent evaluation from 
December 1, 1995.  

A hearing was held before a member of the Board in July 1997.  
The Board remanded the appeal in November 1997.  A May 1998 
RO decision granted separate 10 percent evaluations for the 
veteran's plantar fasciitis with heel spurs of the left foot 
and right foot, effective December 1, 1995.  The Board 
remanded the appeal again in July 2002 and another hearing 
was held before a member of the Board in June 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), and Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Subsequent to the June 2003 Board hearing the veteran 
submitted additional evidence and did not waive RO 
consideration.  During the June 2003 hearing, at page 13, the 
veteran indicated that he had an appointment scheduled for 
his feet at the VA in December 2003.  This evidence has not 
been associated with the record on appeal.  The veteran's 
most recent VA examination, relating to his headaches and 
feet, was accomplished in February 2001.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The RO should request the veteran's 
treatment records from the VA medical 
center in Atlanta, Georgia, from 
June 2, 2003, until the present.  

3.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his service-
connected headaches.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner should 
report all symptoms related to the 
veteran's service-connected headaches, 
including whether or not the veteran 
experiences prostrating attacks and, if 
so, the frequency of the attacks.  

4.  The veteran should be afforded a VA 
podiatry examination to determine the 
nature and extent of the veteran's 
service-connected bilateral plantar 
fasciitis with heel spurs.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
is accomplished.  The examiner should 
identify all symptoms related to the 
veteran's service-connected bilateral 
plantar fasciitis with heel spurs 
including whether there is objective 
evidence of marked deformity of the 
feet, whether there is pain on 
manipulation and use that is 
accentuated, whether there is 
indication of swelling on use or 
characteristic callosities.  The 
examiner should also offer an opinion 
as to whether the veteran's plantar 
fasciitis with heel spurs results in 
moderate, moderately severe, or severe 
disability of the veteran's right and 
left feet.  

5.  Then, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



			
	CONSTANCE B. TOBIAS	D. C. SPICKLER
	Veterans Law Judge,	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


